     Case 2:20-cr-00004-ODW Document 22 Filed 04/15/20 Page 1 of 5 Page ID #:78




 1

 2                                                                     FILED
                                                            CLERK, U.S. Df~~PICT COURT
 3
                                                                       I
 4
                                                                 APR       2L~0
 5                                                         -   ~`' ~u T      Cr~LI~Cr~N!A
                                                                                  EFUTY

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,         )     Case No.   Z ~ Zo 'C~Z ~C~Oc~o`f— O~DvJ

11                    Plaintiff,       )    ORDER OF PRETRIAL DETENTION
                                                    AFTER HEARING
12              v.                     )        (18 U.S.C. § 3142(i))

13

14                    Defendant.

15
                                           I.
16
          A.    ( ✓) Upon motion of the Government in a case that involves:
17
                     1.    (    ) a crime of violence or an offense listed in
18
                                   18 U.S.C. § 2332b(g)(5)(B), for which a
19
                                   maximum term of imprisonment of ten (10)
20
                                   years or more is prescribed; or
21
                     2.    (    ) an offense for which the maximum sentence is
22
                                  life imprisonment or death; or
23
                     3.    ( 1~) an offense for which a maximum term of
24
                                  imprisonment of ten (10) years or more is
25
                                  prescribed in the Controlled Substances Act,
26
                                  Controlled Substances Import and Export Act
27
                                  or Maritime Drug Law Enforcement Act; or
28
     Case 2:20-cr-00004-ODW Document 22 Filed 04/15/20 Page 2 of 5 Page ID #:79

     u



 1                    4.   (    ) any felony if defendant has been convicted of

 2                                two or more offenses described in

 3                                subparagraphs 1-3 above, or two or more state

 4                                or local offenses that would have been

 5                                offenses described in subparagraphs 1-3 above

 6                                if a circumstance giving rise to federal

 7                                jurisdiction had existed, or a combination of

 8                                such offenses.

 9                   5.    (    ) any felony that is not otherwise a crime of

10                                violence that involves a minor victim, or

11                                possession or use of a firearm or destructive

12                                device or any other dangerous weapon, or a

13                                     lure to register under 18 U.S.C. § 2250.

14        B.    Upon motion (     ) of by the Government (    ) of the Court sua

15              sponte, in a case that involves:

16                   1.    (~a serious risk that defendant will flee;

17                   2.    (    ) a serious risk that defendant will

18                         a.     (    ) obstruct or attempt to obstruct justice;

19                                or

20                         b.     (    ) threaten, injure, or intimidate a

21                                       prospective witness or juror or attempt

22                                       to do so.

23        C.    The Government (~is ( ) is not entitled to a rebuttable

24   presumption that no condition or combination of conditions will

25   reasonably assure defendant's appearance as required and the safety of

26   any person or the community.

27

28

                                             E
     Case 2:20-cr-00004-ODW Document 22 Filed 04/15/20 Page 3 of 5 Page ID #:80




 1                                         II.

 2         A.   ( ~         The Court finds by a preponderance of the evidence

 3                          that no condition or combination of conditions

 4                          will reasonably assure the appearance of defendant

 5                          as required;

 6         B.   ( ✓)        The Court finds by clear and convincing evidence

 7                          that no condition or combination of conditions

 8                          will reasonably assure the safety of any other

 9                          person and the community.

10

11                                         III.

12         The Court has considered:

13         A.   ( ") the nature and circumstances of the offense s) charged;

14         B.   ( ✓) the weight of the evidence against defendant;

15         C.   ( ~ the history and characteristics of defendant;

16         D.   ( ,/S the nature and seriousness of the danger to any person

17                     or the community that would be posed by defendant's

18                     release;

19         E.   ( ~ the Pretrial Services Report/Recommendation;

20         F.   ( ,/~ the evidence proffered/presented at the hearing;

21         G.   ( l~the arguments of counsel.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28

                                            3
     Case 2:20-cr-00004-ODW Document 22 Filed 04/15/20 Page 4 of 5 Page ID #:81




 1                                                    IV.

 2         The Court concludes:

 3         A.   ( ✓) Defendant poses a risk to the safety of other persons

 4                        and the community based on :                     ~~ ~,,,~; ~.Q   h~ ~~ ;
                                                                                                r~
 5                  i n-S ~hz-.,~-       o~~e-wsc,    Gll c..Q,o-~..rY.s      5.~~ ~!a-v~~-e.~



 7

 8         B.   (t/) Defendant poses a serious flight risk based on:




11                    ~-}z,.~, Jr. -ean~wla-, ~.~.,.*       ~ (eiy► c~u~„~.c~,
12        C.    (     )   A serious risk exists that defendant will:

13                        1.         (    ) obstruct or attempt to obstruct justice;

14                        2.         (    )   threaten, injure or intimidate a prospective

15                                            witness or juror or attempt to do so;

16              based on:

17

18

19

20        D.    (     ) Defendant has not rebutted by sufficient evidence to

21                        the contrary the presumption provided in 18 U.S.C.

22                        § 3142 (e)          that no condition or combination of

23                        conditions will reasonably assure the safety of any

24                        other person and the community;

25              and/or

26

27

28
     Case 2:20-cr-00004-ODW Document 22 Filed 04/15/20 Page 5 of 5 Page ID #:82




 1              (✓) Defendant has not rebutted b Y sufficient evidence to

 2                    the contrary the presumption provided in 18 U.S.C.

 3                    § 3142(e) that no condition or combination of

 4                    conditions will reasonably assure the appearance of

 5                    defendant as required.

 6         IT IS ORDERED that defendant be detained prior to trial.

 7         IT IS FURTHER ORDERED that defendant be committed to the custody

 8   of the Attorney General for confinement to a corrections facility

 9   separate, to the extent practicable, from persons awaiting or serving

10   sentences or persons held in custody pending appeal.

11        IT IS FURTHER ORDERED that defendant be afforded reasonable

12   opportunity for private consultation with defendant's counsel.

13        IT IS FURTHER ORDERED that, on Order of a Court of the United

14   States or on request of an attorney for the Government, the person in

15   charge of the corrections facility in which defendant is confined

16   deliver defendant to a United States Marshal for the purpose of an

17   appearance in connection with a court proceeding.

18        DATED:           (~ Zo 7~

19

20
                                                ON      BLE JACQUELIN     OLJI
21                                          U        ted States Magistrate Judge

22

23

24

25

26

27

28

                                           5
